Citation Nr: 1218644	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-22 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to September 23, 2008 for the award of dependency and indemnity compensation benefits (DIC) as due to the establishment of service connection for the cause of the Veteran's death.  

2.  Whether a January 1995 rating decision which denied entitlement to service connection for valvular heart disease with endocarditis contained clear and unmistakable error (CUE).  

3.  Whether a December 2002 rating decision which denied entitlement to service connection for multiple sclerosis contained clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1974 to August 1976, with subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army Reserve; the Veteran died in December 2004 and the appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A February 2005 administrative decision denied the appellant's claim for DIC benefits.  This decision was unappealed.  The appellant filed a claim to reopen a claim for entitlement to DIC benefits in October 2006, and an April 2007 rating decision continued a finding that service connection was not warranted for the cause of the Veteran's death, and also denied the claims that previous rating decisions addressing entitlement to service connection for a heart disorder and multiple sclerosis contained CUE.  A timely notice of disagreement was filed with these most recent determinations, and the RO subsequently granted service connection for the cause of the Veteran's death, with associated DIC benefits, in a December 2008 rating decision.  The claims are ripe for appellate review.  


FINDINGS OF FACT

1.  The Veteran died in December 2004 due to amyotrophic lateral sclerosis (ALS) as the sole cause of death. 

2.  The appellant submitted a claim for DIC benefits associated with entitlement to service connection for the cause of the Veteran's death in January 2005.  The claim was denied in February 2005, was unappealed, and is final.  

3.  The appellant submitted a claim to reopen a claim for DIC benefits in October 2006, which was denied in April 2007, and which was appealed to the Board.  

4.  Effective September 23, 2008, VA issued a new regulation establishing presumptive service connection for ALS; on this basis, DIC benefits were granted.

5.  A January 1995 rating decision denied service connection for a heart disorder.  It was unappealed and became final within a year of notification to the Veteran.  

6.  A December 2002 rating decision denied service connection for multiple sclerosis.  It was unappealed and became final within a year of notification to the Veteran.  

7.   The appellant does not have legal standing to challenge the dispositions of the January 1995 and December 2002 rating decisions on the basis of CUE.  


CONCLUSIONS OF LAW

1.  There is no legal entitlement to an effective date prior to September 23, 2008, for the grant of service connection for the cause of the Veteran's death and associated DIC benefits.  38 U.S.C.A. § 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.318, 3.400 (2011); 73 Fed. Reg. 54691-01 (Sept. 23, 2008); 74 Fed. Reg. 57072-01 (Nov. 4, 2009); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  A January 1995 rating decision denied service connection for a heart disorder during the Veteran's lifetime.  The decision was final at the time of the Veteran's death, and the appellant is not legally entitled to raise CUE. 38 U.S.C.A. § 5112(b) (2011); Haines v. West, 154 F. 3d 1298.

3.  A December 2002 rating decision denied service connection for multiple sclerosis during the Veteran's lifetime.  The decision was final at the time of the Veteran's death, and the appellant is not legally entitled to raise CUE. 38 U.S.C.A. § 5112(b) (2011); Haines v. West, 154 F. 3d 1298.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Significantly, however, in this case, the appellant's claim for an earlier effective date arises from her disagreement with the effective date assigned following the grant of entitlement to service connection for the cause of the Veteran's death and associated DIC benefits.  In this regard, the Board notes that, once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered non-prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, because the application of the law to the undisputed facts is dispositive of the claim for an earlier effective date, and with respect to the CUE claims, because the appellant does not have legal standing to pursue the claims (i.e. no legal basis for the claim), no discussion of VA's duties to notify and assist is necessary.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

Legal Criteria and Analysis-Earlier Effective Date

The appellant contends that the award of service connection for the cause of the Veteran's death and the associated DIC benefits should be earlier than the currently assigned date of September 23, 2008.  Essentially, the appellant argues that her husband died in December 2004 of amyotrophic lateral sclerosis (ALS), and that she filed her claim for DIC benefits in January 2005, with an additional allegation of entitlement to service connection for the cause of the Veteran's death filed in October 2006.  She contends that the effective date of the grant of service connection for the cause of the Veteran's death should be retroactive to the first day of the month in which the Veteran's death occurred (i.e., December 1, 2004), or, alternatively, the date of receipt of her claim to reopen in October 2006, rather than the effective date of the newly established 38 C.F.R. § 3.318, the regulation which formed the basis for her entitlement to DIC benefits (to include service connection for the cause of the Veteran's death).  
 
Indeed, in support of this contention, the appellant asserts that, because she filed her  initial claim for DIC benefits within one year from the date of the Veteran's death, and because her 2006 claim was still pending when the new 38 C.F.R. § 3.318 was enacted, she is entitled to an earlier effective date.  The Board notes that the initial 2005 claim for DIC was denied in a February 2005 administrative decision.  The appellant was notified of this decision in the same month, and she did not appeal the adverse determination within a year of notification.  Accordingly, that decision is final.  In October 2006, the appellant put forth another claim to establish entitlement to DIC benefits, to include service connection for the cause of the Veteran's death, and duplicate medical records and internet medical literature were submitted in support of the contention.  The rating decision of April 2007 continued the denial of entitlement to service connection for the cause of the Veteran's death, and while addressing the appellant's contentions on the merits (reopening the claim), the claim remained denied.  The appellant did appeal this in a timely fashion, and a rating decision of December 2008 granted entitlement to the benefit sought on the basis of a liberalizing regulation.  The appellant has contended that the effective date of award for DIC benefits should be the first day of the month of the Veteran's death, December 1, 2004, or, alternatively, the date of her claim to reopen, October 2006.  

To the extent that the appellant is contesting that the effective date of award of service connection for the cause of death should be "retroactive" to December 2004, she is making a free-standing claim for an earlier effective date.  The February 2005 administrative decision denying entitlement to DIC benefits is final, and in making the contention that the effective date of award of benefits established in a later rating decision should be assigned to the first day of the month of the Veteran's death, she has asserted entitlement to an earlier effective date outside of the one-year period following the establishment of benefits.  This is, as noted, a free-standing claim for an earlier effective date, and it is expressly prohibited by jurisprudential precedent.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  With regard to the claim disagreeing with the effective date assigned in the December 2008 rating decision, the Board notes that this was received in March 2009, within a year of the date establishing entitlement to DIC benefits, and is thus not a free-standing claim for an earlier effective date.  Id.   

Generally, the assignment of effective dates is governed by 38 U.S.C.A. § 5110, which states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, DIC, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for said benefits. 38 U.S.C.A. § 5110(a).  Additionally, 38 U.S.C.A. § 5110(d)(1) provides that the effective date of an award of death compensation/DIC, for which the application is received within one year from the date of death, shall be the first day of the month in which the death occurred.  Further, 38 U.S.C.A. § 5110(g) provides that, subject to the provisions of 38 U.S.CA. § 5101, where compensation, DIC, or pension benefits are awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the Act or administrative issue. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.114(a); see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).

Accordingly, the effective date of a grant of compensation, DIC, or pension benefits that is awarded pursuant to any liberalizing law cannot be earlier than the effective date of the law.  38 C.F.R. § 3.114(a).  In this regard, the Board notes that, if a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or upon the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).

The Veteran died in December 2004 as a result of ALS.  It is the sole cause listed on the death certificate, and service connection was not in effect for this condition at the time of the Veteran's death.  As noted, an administrative decision of February 2005 denied entitlement to DIC benefits, to include burial benefits, and a rating decision of April 2007 confirmed that service connection for the cause of the Veteran's death was not warranted (based on no evidence of a nexus between the fatal ALS and service).  The appellant appealed the most recent decision, and significantly, effective September 23, 2008, VA issued a new regulation, 38 C.F.R. § 3.318.  This new regulation established a presumption of service connection for ALS for any Veteran who developed ALS at any time after separation from service, provided that (1) there is no affirmative evidence that ALS was not incurred during or aggravated by service; (2) there was no affirmative evidence that ALS was due to the Veteran's own willful misconduct; and (3) the Veteran had active, continuous service of 90 days or more.  

In a December 2008 rating decision, service connection for the cause of the Veteran's death and entitlement to DIC benefits under 38 U.S.C.A. § 35 (Dependent's Educational Assistance) was established.  The basis of this decision was that the Veteran's ALS was presumed to be service-connected based on 38 C.F.R. § 3.318, and the effective date of September 23, 2008 was set, as this is the date the new regulation came into force.  

In this regard, the Board notes that the new 38 C.F.R. § 3.318 applies to all applications for benefits received by VA on or after September 23, 2008, or that were pending before VA, the Court, or the United States Court of Appeals for the Federal Circuit (Federal Circuit) on September 23, 2008.  73 FR 54691-01 (effective Sept. 23, 2008); 74 Fed. Reg. 57072-01 (Nov. 4, 2009).   Furthermore, both the interim final rule and the final rule provides that, in accordance with 38 U.S.C.A. § 5110(g) (i.e., the statutory section governing effective dates assigned pursuant to liberalizing laws),  the effective date of benefits awarded pursuant to this rule will be assigned in accordance with the facts found, but cannot be earlier than the effective date of this rule, or the date one year prior to the date of application, whichever is later.  Id.

Accordingly, 38 C.F.R. § 3.318 does not provide for retroactive benefits, even in cases where the claim was originally filed and/or denied prior to September 23, 2008. 74 Fed. Reg. 57072-01 (Nov. 4, 2009).   In this regard, the Board highlights that, in the comments to the final rule, VA specifically addressed the effective date issue, noting that the new 38 C.F.R. § 3.318 is only applicable prospectively to claims filed on or after September 23, 2008, and to all applications for benefits that were pending before VA, the Court, or the Federal Circuit on that date. Id.  As such, VA concluded that, even in cases where the claim was originally filed and/or denied before September 23, 2008, the assignment of an effective date prior to that date for the award of benefits could not be granted pursuant to the new 38 C.F.R. § 3.318. 74 Fed. Reg. 57072 -01 (Nov. 4, 2009).  Moreover, in the comments section to the final rule, VA also specifically addressed survivor benefits, stating that, although a Veteran's survivor who establishes that the Veteran died from ALS before September 23, 2008 may be eligible for DIC pursuant to the new 38 C.F.R. § 3.318, the survivor would not be entitled to any retroactive benefits before September 23, 2008. 74 Fed. Reg. 57072-01 (Nov. 4, 2009).  

Based on the foregoing, the Board finds that the appellant in this case is not entitled to an effective date prior to September 23, 2008 for the grant of DIC benefits as due to the award of service connection for the cause of the Veteran's death.  Indeed, in making this determination, the Board acknowledges that the appellant submitted her most recent claim for DIC benefits prior to the enactment of 38 C.F.R. § 3.318.  Significantly, however, the appellant's claim of entitlement to service connection for the cause of the Veteran's death, as well as for Dependent's Educational Assistance, was granted only as a result of 38 C.F.R. § 3.318.  Indeed, this is the sole basis for the award of benefits, and in reviewing the claim, the Board must note that on a direct and presumptive basis, the claim for entitlement to DIC benefits based on service connection for the cause of the Veteran's death must fail.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312.  There is no proof of ALS in service or within a year of discharge, and the appellant has posited no evidence attributing the remote onset of ALS with service (including her submission of medical literature, which does not attribute the Veteran's ALS with his military service).  As noted, the liberalizing regulation was the singular basis for the award of service connection.  

Accordingly, in assigning September 23, 2008 as the effective date, the RO assigned the earliest effective date permitted under the law.  As such, even though the appellant's original claim was filed prior to September 23, 2008, because 38 C.F.R. § 3.318 does not provide for retroactive benefits, an effective date prior to September 23, 2008 cannot be assigned in this case.  Thus, the appellant's claim for entitlement to an earlier effective date for the grant of service connection for the cause of the Veteran's death must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994).

Legal Criteria and Analysis-CUE/Heart Disorder and Multiple Sclerosis

During the Veteran's life, he filed claims for entitlement to service connection for a valvular heart disorder, to include endocarditis and other manifestations, and for multiple sclerosis.  The claim for a heart disorder was denied in a January 1995 rating decision, with multiple sclerosis being denied in December 2002.  The Veteran did not appeal the adverse determinations.  An attempt was made to reopen a claim for entitlement to service connection for a heart disorder; however, a December 2002 rating decision determined that new and material evidence had not been submitted.  That decision was also not appealed.  As noted, the Veteran died in December 2004 as a result of ALS.  

The Veteran's widow has come forth and alleged that the RO decisions of January 1995 and December 2002, with respect to adverse determinations on entitlement to service connection for a heart disorder and multiple sclerosis respectively, were the result of clear and unmistakable error.  Upon review, the Board notes that the January 1995 rating decision determined that the Veteran had a heart murmur assessed prior to a period of ACDUTRA, and that he continued to feel ill as a result of this condition while performing reserve duty.  The RO determined that the heart disorder was not aggravated by the period of ACDUTRA.  With respect to the December 2002 rating decision, the RO determined that there was no evidence of multiple sclerosis during active service (or any period of ACDUTRA), and that the condition did not manifest within seven years of separation from active duty.  

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the factual circumstances in a claim for benefits.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  A finding of CUE "must be based on the record and the law that existed at the time of the prior . . . decision."  See Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere misinterpretation of facts does not constitute CUE and the error must be one which would have manifestly changed the outcome of the decision had it not been made.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  CUE "is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error."  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Pursuant to Haines v. West, 154 F. 3d 1298, an appellant may not assert CUE for the purpose of survivor benefits.  In Haines, the Veteran died while an appeal was pending to the Board on the issue of whether the RO committed CUE in terminating his total disability benefits.  The Board dismissed this claim upon notice of the death of the Veteran.  See Landicio v. Brown, 7 Vet. App. 42, 53-54 (1994) (holding that, pursuant to 38 U.S.C.A. § 5112(b), survivors do not have standing to pursue disability claims on behalf of a Veteran).  The Federal Circuit noted that the provisions of 38 U.S.C.A. § 5121 provided a surviving spouse a limited right to seek payment of VA benefits "due and unpaid" at the time of the Veteran's death (e.g. DIC benefits, accrued benefits).  It did not, however, provide any express authorization to pursue a CUE issue.  Similarly, the provisions of 38 U.S.C.A. § 5109A only provided express standing to pursue CUE to a "claimant," which does not include a surviving spouse.

In the current case, as noted, the appellant has alleged CUE in two RO decisions of January 1995 and December 2002 which denied the Veteran service-connected compensation benefits.  Pursuant to the noted jurisprudential precedent, the appellant does not have the legal standing to pursue these issues.  That is, with regard to the 1995 and 2002 RO decisions, there are no benefits "due and unpaid," and as the appellant is legally prohibited from attacking these decisions on the basis of a free-standing CUE, her assertions must be dismissed as a matter of law.  See Sabonis at 426, 429- 30 (1994).


ORDER

Entitlement to an effective date prior to September 23, 2008 for the award of DIC as due to the establishment of service connection for the cause of the Veteran's death is denied.

The appellant does not have legal standing to assert CUE in a January 1995 RO rating decision which denied entitlement to service connection for a heart disorder.  

The appellant does not have legal standing to assert CUE in a December 2002 RO rating decision which denied entitlement to service connection for multiple sclerosis.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


